Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 1 of 17 - Page ID#:
                                     1786
                                     2110
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 2 of 17 - Page ID#:
                                     1787
                                     2111
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 3 of 17 - Page ID#:
                                     1788
                                     2112
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 4 of 17 - Page ID#:
                                     1789
                                     2113
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 5 of 17 - Page ID#:
                                     1790
                                     2114
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 6 of 17 - Page ID#:
                                     1791
                                     2115
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 7 of 17 - Page ID#:
                                     1792
                                     2116
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 8 of 17 - Page ID#:
                                     1793
                                     2117
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 9 of 17 - Page ID#:
                                     1794
                                     2118
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 10 of 17 - Page ID#:
                                      1795
                                      2119
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 11 of 17 - Page ID#:
                                      1796
                                      2120
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 12 of 17 - Page ID#:
                                      1797
                                      2121
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 13 of 17 - Page ID#:
                                      1798
                                      2122
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 14 of 17 - Page ID#:
                                      1799
                                      2123
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 15 of 17 - Page ID#:
                                      1800
                                      2124
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 16 of 17 - Page ID#:
                                      1801
                                      2125
Case: 6:17-cv-00157-CHB-HAI Doc #: 123-2
                                   114-4 Filed: 12/19/18
                                                12/14/18 Page: 17 of 17 - Page ID#:
                                      1802
                                      2126
